IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 J.K. AND T.Z.,                                : No. 98 MM 2018
                                               :
                     Petitioners               :
                                               :
                                               :
              v.                               :
                                               :
                                               :
 A.M.U. AND G.U.,                              :
                                               :
                     Respondents               :


                                       ORDER



PER CURIAM

      AND NOW, this 28th day of June, 2018, the Petition for Allowance of Appeal,

treated as a Petition for Review, is DENIED.